PD-0445-15
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                            Transmitted 7/27/2015 12:23:12 PM
 July 27, 2015
                                                              Accepted 7/27/2015 12:40:36 PM

                         No. PD-0445-15
                                                                               ABEL ACOSTA
                                                                                       CLERK
                     ______________________________

                 IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS
                      ______________________________

                        THE STATE OF TEXAS,
                                        Appellant,
                                v.

                       DAVID FREDERICK CARY,
                                            Appellee.
                     ______________________________

 On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                Court of Appeals No. 05-13-01010-CR
                  ______________________________

  STATE’S UNOPPOSED MOTION FOR AN EXTENSION OF TIME
               TO FILE THE STATE’S BRIEF
               ______________________________

KEN PAXTON                                    *JOSEPH P. CORCORAN
Attorney General of Texas                    Assistant Attorney General
                                                   Supervising Attorney
CHARLES E. ROY                                  for Non-Capital Appeals
First Assistant Attorney General              Criminal Appeals Division
                                                State Bar No. 00793549
EDWARD L. MARSHALL                   Joseph.Corcoran@TexasAttorneyGeneral.gov
Chief, Criminal Appeals Division
                                        P. O. Box 12548, Capitol Station
ADRIENNE McFARLAND                                  Austin, Texas 78711
Deputy Attorney General                       Telephone: (512) 936-1400
for Criminal Justice                           Facsimile: (512) 936-1280

                                                *Lead Appellate Counsel
                     _____________________________

                     ATTORNEYS FOR THE STATE
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

     COMES NOW, the State of Texas and files this, the State’s Motion

for an Extension of Time to File the State’s Brief, and respectfully shows

the following:

                                    I.

     The State’s opening brief in this appeal is presently due Friday,

July 31, 2015.

                                   II.

     The State hereby requests an extension of 14 days to file its brief,

extending the new deadline to Friday, August 14, 2015. This is the

State’s first extension request.

                                   III.

     As justification for this request, in the last three weeks the

undersigned attorney (as the non-capital appellate supervisor for the

Criminal Appeals Division of the Texas Attorney General), was required

to perform an in-depth review of several non-extendible appellate briefs,

including: a brief in opposition to certiorari in Hunt v. Texas, No.

14-8575, filed in the Supreme Court of the United States on July 23,

2015; a brief in Vollmer v. Stephens, No. 14-10301, filed in the United

                                    2
States Court of Appeals for the Fifth Circuit on July 14, 2015; and a brief

in Romero v. Stephens, No. 14-40570, filed in the United States Court of

Appeals for the Fifth Circuit on July 11, 2015. Moreover, the

undersigned attorney will be traveling out-of-state on a pre-paid

vacation from August 5, until August 9, 2015. This request is not

designed to harass Appellee, nor to unnecessarily delay these

proceedings, but to ensure that the State’s legal arguments are properly

presented.

     The undersigned conferred with Appellant’s counsel of record on

July 24, 2015, who is unopposed to this motion.

     WHEREFORE, PREMISES CONSIDERED, the State of Texas

respectfully requests an extension of time to file its brief up to and

including Friday, August 14, 2015.




                                     3
                Respectfully submitted,


                KEN PAXTON
                Attorney General of Texas

                CHARLES E. ROY
                First Assistant Attorney General

                ADRIENNE McFARLAND
                Deputy Attorney General
                for Criminal Justice

                EDWARD L. MARSHALL
                Chief, Criminal Appeals Division


                /s/ Joseph P. Corcoran
*Lead Counsel   JOSEPH P. CORCORAN*
                Assistant Attorney General
                Supervising Attorney
                 for Non-Capital Appeals
                Criminal Appeals Division
                State Bar No. 00793549
                Joseph.Corcoran@TexasAttorneyGeneral.gov

                P.O. Box 12548, Capitol Station
                Austin, Texas 78711-2548
                Telephone: (512) 936-1400
                Facsimile: (512) 936-1280

                ATTORNEYS FOR THE STATE




                  4
                 CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with Mr. John Helms prior to the

filing of this motion, and he indicated that he did not oppose the

extension.


                                /s/ Joseph P. Corcoran
                                JOSEPH P. CORCORAN
                                Assistant Attorney General




                                  5
                     CERTIFICATE OF SERVICE

     Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate

Procedure, I do hereby certify that if the email address of attorneys

designated below is on file with the electronic filing manager, a true and

correct copy of the foregoing notice was served electronically by that

electronic filing manager, on the following attorneys via electronic mail:

     John Michael Helms Jr.
     Attorney for Appellant

Moreover, I do hereby certify that if the email addresses for the

designated attorneys are not on file with the electronic filing manager, a

true and correct copy of the foregoing pleading was served by email,

addressed to:

     John Michael Helms Jr.
     john@johnhelmslaw.com

                                  /s/ Joseph P. Corcoran
                                  JOSEPH P. CORCORAN
                                  Assistant Attorney General




                                    6